Exhibit 10.1

 

Execution Version

 

JPMORGAN CHASE BANK, N.A.
383 Madison Avenue
New York, New York 10179

 

CAPITAL ONE, NATIONAL
ASSOCIATION
299 Park Avenue
New York, NY 10171

 

CONFIDENTIAL
November 15, 2017

 

Diplomat Pharmacy, Inc.

4100 S. Saginaw St.

Flint, Michigan 48507

 

Attention:  Mr. Atul Kavthekar, Chief Financial Officer

 

Project Duke
$795,000,000 Senior Secured Credit Facilities

Commitment Letter

 

Ladies and Gentlemen:

 

You have advised each of JPMorgan Chase Bank, N.A. (“JPMorgan”) and Capital One,
National Association (“Capital One and, together with JPMorgan, the “Commitment
Parties”, “we” or “us”) that you intend to consummate the Transactions (such
term and each other capitalized term used but not defined herein having the
meanings assigned to them in the Term Sheet (as defined below)).

 

In connection with the Transactions, JPMorgan and Capital One each are pleased
to advise you of their commitment, on a several and not joint basis, to provide
65% and 35%, respectively, of the principal amount of the Facilities, upon the
terms and subject to the conditions set forth in this commitment letter (this
“Commitment Letter”) and in the Summary of Principal Terms and Conditions
attached hereto as Exhibit A (the “Senior Facilities Term Sheet” and, together
with the Summary of Additional Conditions Precedent attached hereto as Exhibit B
(the “Conditions Exhibit”), the “Term Sheet”).

 

You hereby appoint each of JPMorgan and Capital One to act, and JPMorgan and
Capital One hereby agree to act, as joint lead arrangers and joint bookrunners
for the Facilities, upon the terms and subject to the conditions set forth in
this Commitment Letter and in the Term Sheet.  You also hereby appoint
(i) JPMorgan to act, and JPMorgan hereby agrees to act, as sole and exclusive
administrative agent and collateral agent for the Facilities, in each case upon
the terms and subject to the conditions set forth in this Commitment Letter and
in the Term Sheet. JPMorgan, in such capacity, will perform the duties and
exercise the authority customarily performed and exercised by it in such roles;
provided that you agree that JPMorgan may perform its responsibilities hereunder
as a joint lead arranger and joint bookrunner through its affiliate, J.P. Morgan
Securities LLC and (ii) Capital One to act, and Capital One hereby agrees to
act, as sole and exclusive syndication agent for the Facilities, upon the terms
and subject to the conditions set forth in this Commitment Letter and in the

 

--------------------------------------------------------------------------------


 

Term Sheet. JPMorgan and Capital One, each in such capacity, will perform the
duties and exercise the authority customarily performed and exercised by it in
such roles. It is understood and agreed that (a) no additional agents,
co-agents, arrangers, co-arrangers, managers, co-managers, bookrunners or
co-bookrunners will be appointed and no other titles will be awarded in
connection with the Facilities and (b) no compensation (other than as expressly
contemplated by the Term Sheet or the Fee Letters referred to below) will be
paid in connection with the Facilities, in each case unless you and we so agree
in writing.  It is further agreed that JPMorgan will have “left” placement on
and will appear on the top left of any Information Materials (as defined below)
and all other offering or marketing materials in respect of the Facilities (with
Capital One immediately to the “right” of JPMorgan), and JPMorgan will perform
the roles and responsibilities conventionally understood to be associated with
such “left” placement.

 

The Commitment Parties reserve the right, prior to or after the execution of
definitive documentation for the Facilities (the “Facilities Documentation”),
to, after consultation with you, syndicate all or a portion of its commitments
hereunder to one or more financial institutions reasonably satisfactory to you
that will become parties to such definitive documentation pursuant to
syndications to be managed by the Commitment Parties (the financial institutions
becoming parties to such definitive documentation being collectively referred to
herein as the “Lenders”); provided, however, that notwithstanding the Commitment
Parties’ right to syndicate the Facilities and receive commitments with respect
thereto, other than with respect to the commitments of any additional agent,
co-agent or joint bookrunner appointed in accordance with the immediately
preceding paragraph, unless otherwise agreed in writing by you, (a) the
Commitment Parties shall not be relieved, released or novated from their
obligations hereunder (including their respective obligations to fund the
Facilities on the Closing Date) in connection with any syndication, assignment
or participation of the Facilities, including their commitment in respect
thereof, until after the initial funding under the Facilities on the Closing
Date has occurred, (b) no assignment or novation shall become effective with
respect to all or any portion of the Commitment Parties’ commitments in respect
of the Facilities until after the initial funding under the Facilities on the
Closing Date has occurred and (c) the Commitment Parties shall retain exclusive
control over all rights and obligations with respect to its commitments in
respect of the Facilities, including all rights with respect to consents,
modifications, supplements, waivers and amendments, until after the initial
funding under the Facilities on the Closing Date has occurred.  You understand
that each of the Facilities may be separately syndicated.  The Commitment
Parties may decide to commence syndication efforts promptly, and you agree,
until the earlier of (x) the date upon which a Successful Syndication (as
defined in the Arranger Fee Letter) of the Facilities is achieved and (y) the
date that is 60 days after the Closing Date (such earlier date, the “Syndication
Date”), to assist (and, to the extent provided in the Purchase Agreement, to use
your commercially reasonable efforts to cause the Target to actively assist) the
Commitment Parties in completing satisfactory syndications.  Such assistance
shall include (a) your using commercially reasonable efforts to ensure that the
syndication efforts benefit from your existing banking relationships, (b) direct
contact during the syndications between your senior management, representatives
and advisors and the proposed Lenders (and, to the extent provided in the
Purchase Agreement, using your commercially reasonable efforts to ensure such
contact between senior management of the Target and the proposed Lenders),
(c) your assistance (and, to the extent provided in the Purchase Agreement,
using commercially

 

2

--------------------------------------------------------------------------------


 

reasonable efforts to cause the Target to assist) in the preparation of a
Confidential Information Memorandum for the Facilities and other marketing
materials to be used in connection with the syndications (collectively, the
“Information Materials”), (d) the hosting, with the Commitment Parties, of one
or more meetings with prospective Lenders at times and locations to be mutually
agreed upon, (and, to the extent provided in the Purchase Agreement, using your
commercially reasonable efforts to cause the officers of the Target to be
available for such meetings) and (e) prior to the Syndication Date, there being
no competing issues, offerings, placements or arrangements of debt securities or
commercial bank or other credit facilities of you or your subsidiaries being
issued, offered, placed or arranged (other than the Facilities) without the
consent of JPMorgan if such issuance, offering, placement or arrangement would
reasonably be expected to materially impair the primary syndications of the
Facilities.  Notwithstanding anything to the contrary contained in this
Commitment Letter or the Fee Letters or any other letter agreement or
undertaking concerning the financing of the Transactions to the contrary, none
of the compliance with the foregoing provisions of this paragraph or any
syndications of the Facilities shall constitute a condition to the commitments
hereunder or the funding of the Facilities on the Closing Date.

 

It is understood and agreed that the Commitment Parties will, after consultation
with and in a manner reasonably acceptable to you, manage all aspects of the
syndications, including but not limited to selection of Lenders, the
determination of when the Commitment Parties will approach potential Lenders and
the time of acceptance of the Lenders’ commitments and the final allocations of
the commitments among the Lenders; provided that the selection of Lenders and
the final allocations of the commitments among the Lenders shall be subject to
your consent (not to be unreasonably withheld).  In acting as the joint lead
arrangers and joint bookrunners, the Commitment Parties will have no
responsibility other than to arrange the syndications as set forth herein and
shall in no event be subject to any fiduciary or other implied duties.  To
assist the Commitment Parties in their syndication efforts, you agree to
promptly prepare and provide to the Commitment Parties (and, to the extent
provided in the Purchase Agreement, use commercially reasonable efforts to cause
the Target to prepare and provide) all information with respect to you, the
Target and your and its respective subsidiaries, the Transactions and the other
transactions contemplated hereby, including financial information and
projections (the “Projections”) as the Commitment Parties may reasonably request
in connection with the structuring, arrangement and syndications of the
Facilities. At the request of the Commitment Parties, you agree to assist the
Commitment Parties in preparing an additional version of the Information
Materials (the “Public Side Version”) to be used by prospective Lenders’
public-side employees and representatives (“Public-Siders”) who do not wish to
receive material non-public information (within the meaning of the United States
Federal or State securities laws) with respect to you, the Target, your and its
respective affiliates and any of your or its respective securities (such
material non-public information, “MNPI”) and who may be engaged in investment
and other market-related activities with respect to your, the Target’s or your
and its respective affiliates’ securities or loans.  Before distribution of any
Information Materials, (a) you agree to execute and deliver to the Commitment
Parties (i) a customary letter in which you authorize distribution of the
Information Materials to a prospective Lender’s employees willing to receive
MNPI (“Private-Siders”) and (ii) a separate customary letter in which you
authorize distribution of the Public Side Version to Public-Siders and represent
that no MNPI is contained therein and (b) you agree to identify that portion of
the Information Materials that

 

3

--------------------------------------------------------------------------------


 

may be distributed to Public-Siders as not containing MNPI, which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof (and you agree that, by marking Information Materials as “PUBLIC”,
you shall be deemed to have authorized the Commitment Parties and the
prospective Lenders to treat such Information Materials as not containing MNPI
(it being understood that you shall not be under any obligation to mark the
Information Materials as “PUBLIC”)).  You acknowledge that the Commitment
Parties will make available the Information Materials on a confidential basis to
the proposed syndicate of Lenders by posting such information on Intralinks,
Debt X or SyndTrak Online or by similar electronic means.  You agree that the
following documents may be distributed to both Private-Siders and Public-Siders,
unless you advise the Commitment Parties within a reasonable time after receipt
of such materials for review that such materials should only be distributed to
Private-Siders: (1) administrative materials prepared by the Commitment Parties
for prospective Lenders (such as a lender meeting invitation, bank allocation,
if any, and funding and closing memoranda), (2) the Term Sheet and notification
of changes in the Facilities’ terms and conditions and (3) drafts and final
versions of the Facilities Documentation.  If you so advise the Commitment
Parties that any of the foregoing should be distributed only to Private-Siders,
then Public-Siders will not receive such materials without further discussions
with you. You acknowledge that the Commitment Parties’ public-side employees and
representatives who are publishing debt analysts may participate in any meetings
held pursuant to clause (d) of the second preceding paragraph; provided that
such analysts shall not publish any information obtained from such meetings
(i) until the syndication of the Facilities has been completed upon the making
of allocations by JPMorgan and JPMorgan freeing the Facilities to trade or
(ii) in violation of any confidentiality agreement between you and any other
party hereto.

 

You hereby represent and warrant that (but the accuracy of such representation
and warranty shall not be a condition to the commitment hereunder or the funding
of the Facilities on the Closing Date) (with respect to any information or data
relating to the Target, the following representations and warranties shall be
made solely to your knowledge) (a) all written information and written data
(other than the Projections and other forward-looking information and other than
information of a general economic or industry specific nature) (such information
and data, the “Information”) that has been or will be made available to the
Commitment Parties or their representatives by or on behalf of you or your
representatives, when taken as a whole, is or will be, when furnished, correct
in all material respects and does not or will not, when furnished, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made (giving effect
to all supplements and updates provided thereto from time to time) and (b) the
Projections that have been or will be made available to the Commitment Parties
or their representatives by or on behalf of you or your representatives have
been and will be prepared in good faith based upon assumptions that are believed
by you to be reasonable at the time made (it being understood that (i) the
Projections are as to future events and are not to be viewed as facts, (ii) the
Projections are subject to significant uncertainties and contingencies, many of
which are beyond your control, (iii) no assurance can be given that any
particular Projections will be realized and (iv) actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results and such differences may be material).  You agree that if
at any time from and including the date hereof until the later of the Closing

 

4

--------------------------------------------------------------------------------


 

Date and the Syndication Date you become aware that the representation and
warranty in the immediately preceding sentence would not be satisfied if the
Information and Projections were being furnished, and such representations were
being made, at such time, then you will (or with respect to Information and
Projections relating to the Target, use commercially reasonable efforts to)
promptly supplement the Information and the Projections so that such
representation and warranty would be correct (prior to the Closing Date, to your
knowledge with respect to Information and Projections relating to the Target)
under those circumstances.  In arranging the Facilities, including the
syndications of the Facilities, the Commitment Parties (A) will be entitled to
use and rely primarily on the Information and the Projections without
responsibility for independent verification thereof and (B) do not assume
responsibility for the accuracy or completeness of the Information or the
Projections.

 

As consideration for the Commitment Parties’ commitments hereunder and agreement
to structure, arrange and syndicate the Facilities, you agree to pay the fees as
set forth in the Term Sheet, the Arranger Fee Letter dated the date hereof and
delivered herewith with respect to the Facilities (the “Arranger Fee Letter”)
and the Administrative Agent Fee Letter dated the date hereof and delivered
herewith with respect to the Facilities (the “Agent Fee Letter” and, together
with the Arranger Fee Letter, the “Fee Letters”).  Once paid, except as
expressly provided in the Fee Letters, such fees shall not be refundable under
any circumstances.

 

The Commitment Parties’ commitments hereunder to fund the Facilities on the
Closing Date and the agreement of the Commitment Parties to perform the services
described herein are subject solely to the express conditions set forth under
the headings “Conditions Precedent to Initial Borrowing” and “Conditions
Precedent to All Borrowings” in the Senior Facilities Term Sheet and the
conditions set forth in the Conditions Exhibit, and upon satisfaction (or waiver
by the Commitment Parties) of such conditions, the initial funding of the
Facilities shall occur.

 

Notwithstanding anything in this Commitment Letter, the Term Sheet, the Fee
Letters, the Facilities Documentation or any other letter agreement or other
undertaking concerning the financing of the Transactions to the contrary,
(a) the only representations and warranties the accuracy of which shall be a
condition to the availability of the Facilities on the Closing Date shall be
(i) such of the representations and warranties made by the Seller, the Target or
their affiliates with respect to the Target in the Purchase Agreement as are
material to the interests of the Lenders, but only to the extent that you have
(or an affiliate of yours has) the right to terminate your (or its) obligations
under the Purchase Agreement or decline to consummate the Acquisition as a
result of a breach of such representations and warranties in the Purchase
Agreement (the “Specified Purchase Agreement Representations”) and (ii) the
Specified Representations (as defined below) made by you in the Facilities
Documentation and (b) the terms of the Facilities Documentation shall be in a
form such that they do not impair the availability or funding of the Facilities
on the Closing Date if the conditions described in the immediately preceding
paragraph are satisfied or waived by the Commitment Parties (it being understood
that, to the extent any security interest in any Collateral is not or cannot be
provided and/or perfected on the Closing Date (other than the creation of and
perfection (including by delivery of stock or other equity certificates, if any)
of security interests (i) in the equity interests in any of your material
domestic subsidiaries (to the extent constituting Collateral under the Senior
Facilities Term Sheet) and (ii) in other assets located

 

5

--------------------------------------------------------------------------------


 

in the United States with respect to which a lien may be perfected by the filing
of a financing statement under the Uniform Commercial Code) after your use of
commercially reasonable efforts to do so or without undue burden or expense,
then the provision and/or perfection of a security interest in such Collateral
shall not constitute a condition precedent to the availability of the Facilities
on the Closing Date, but instead shall be required to be provided or delivered
after the Closing Date pursuant to arrangements and timing to be mutually agreed
by the Administrative Agent and the Borrower acting reasonably).  For purposes
hereof, “Specified Representations” means the representations and warranties of
you relating to the Borrower and the Guarantors set forth in the Facilities
Documentation relating to organization and powers (as to execution, delivery and
performance of the Facilities Documentation); authorization, due execution and
delivery and enforceability; no conflicts between the Facilities Documentation
and organizational documents immediately after giving effect to the
Transactions; sanctions and anti-corruption; solvency on a consolidated basis as
of the Closing Date (after giving effect to the Transactions) of you and your
subsidiaries on a consolidated basis; the Investment Company Act of 1940;
Federal Reserve margin regulations; and subject to the parenthetical statement
in the immediately preceding sentence, creation, perfection and priority
(subject to permitted liens) of security interests in the Collateral.  This
paragraph, and the provisions herein, shall be referred to as the “Limited
Conditionality Provisions”.

 

By executing this Commitment Letter, you agree (a) to indemnify and hold
harmless each Commitment Party, their respective affiliates and each of their
respective Related Parties (as defined below) (each, an “indemnified person”)
from and against any and all losses, claims, damages, liabilities and expenses,
joint or several, to which any such indemnified person may become subject
arising out of or in connection with this Commitment Letter, the Term Sheet, the
Fee Letters, the Transactions, the Facilities or any related transaction or any
claim, litigation, investigation or proceeding relating to any of the foregoing
(any of the foregoing, a “Proceeding”), regardless of whether any such
indemnified person is a party thereto or whether a Proceeding is initiated by or
on behalf of a third party or you or any of your affiliates, and to reimburse
each such indemnified person upon demand for any reasonable and documented
out-of-pocket legal expenses of one firm of counsel for all such indemnified
persons, taken as a whole, and, if necessary, of a single firm of local counsel
in each appropriate jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) for all such indemnified persons,
taken as a whole (and, in the case of an actual or perceived conflict of
interest where the indemnified person affected by such conflict informs you of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such affected indemnified person and, if necessary, of a single firm of
local counsel in each appropriate jurisdiction (which may include a single firm
of special counsel acting in multiple jurisdictions) for such affected
indemnified person) and other reasonable and documented out-of-pocket fees and
expenses, in each case incurred in connection with investigating or defending
any of the foregoing; provided that the foregoing indemnity will not, as to any
indemnified person, apply to losses, claims, damages, liabilities or related
expenses to the extent they (i) are found in a final and non-appealable judgment
of a court of competent jurisdiction to have resulted from the bad faith,
willful misconduct or gross negligence of such indemnified person, (ii) result
from a claim brought by you or any of your subsidiaries against such indemnified
person for material breach of such indemnified person’s obligations hereunder,
the Fee Letters or the Facilities Documentation if you or such

 

6

--------------------------------------------------------------------------------


 

subsidiary has obtained a final and non-appealable judgment in your or its favor
on such claim as determined by a court of competent jurisdiction or (iii) result
from a proceeding that does not involve an act or omission by you or any of your
affiliates and that is brought by an indemnified person against any other
indemnified person (other than claims against any arranger, bookrunner or agent
in its capacity or in fulfilling its roles as an arranger, bookrunner or agent
hereunder or any similar role with respect to the Facilities), and (b) to
reimburse each Commitment Party upon presentation of a summary statement for all
reasonable and documented out-of-pocket expenses (including but not limited to
the expenses of each Commitment Party’s due diligence investigation,
consultants’ fees and expenses, syndication expenses, travel expenses and
reasonable fees, disbursements and other charges of counsel (such charges and
disbursements limited to one firm of counsel to JPMorgan and one firm of counsel
to Capital One (with such fees of Capital One’s counsel not required to be
reimbursed to the extent in excess of $20,000), and, if necessary, one firm of
local counsel in each appropriate jurisdiction)) incurred in connection with the
Facilities and the preparation of this Commitment Letter, the Term Sheet, the
Fee Letters, the Facilities Documentation and any security arrangements in
connection therewith; provided that you shall not be required to reimburse any
of the foregoing expenses in clause (b) in excess of $250,000 (plus, if
applicable, such fees of Capital One’s counsel to the extent not in excess of
$20,000) in the event the Closing Date does not occur.  Notwithstanding any
other provision of this Commitment Letter, (1) no indemnified person shall be
liable for any damages directly or indirectly arising from the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems (except to the extent that any such
damages have resulted from the willful misconduct or gross negligence of such
indemnified person (as determined by a court of competent jurisdiction in a
final non-appealable judgment)) and (2) none of the indemnified persons, you or
the Target or your or its respective subsidiaries or affiliates shall be liable
for any special, indirect, consequential or punitive damages in connection with
the Facilities or the Transactions; provided that nothing contained in this
paragraph shall limit your indemnity and reimbursement obligations to the extent
set forth in this paragraph. You shall not be liable for any settlement,
compromise or consent to the entry of any judgment in any Proceeding effected
without your prior written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with your written consent or if there is a
final judgment in any such Proceeding, you agree to indemnify and hold harmless
each indemnified person from and against any and all losses, claims, damages,
liabilities and expenses by reason of such settlement or judgment in accordance
with, and to the extent required by, this paragraph.  Notwithstanding the
foregoing, each indemnified person shall be obligated to refund and return
promptly any and all amounts paid by you or any of your affiliates under this
paragraph to such indemnified persons for any loss, claim, expense, damage or
liability with respect to which such indemnified person was not entitled to
payment in accordance with the terms hereof (as determined by a court of
competent jurisdiction in a final non-appealable judgment). You shall not,
without the prior written consent of an indemnified person (which consent shall
not be unreasonably withheld or delayed), effect any settlement or consent to
the entry of any judgment of any pending or threatened Proceeding in respect of
which indemnity could have been sought hereunder by such indemnified person
unless such settlement (i) includes an unconditional release of such indemnified
person, in form and substance reasonably satisfactory to such indemnified
person, from all liability on claims that are the subject matter

 

7

--------------------------------------------------------------------------------


 

of such Proceeding, (ii) does not include any statement as to or any admission
of fault, culpability or a failure to act by or on behalf of such indemnified
person and (iii) contains customary confidentiality and non-disparagement
provisions. For purposes hereof, “Related Parties” means, with respect to any
person, the directors, officers, employees, agents, advisors, representatives
and controlling persons of such person.

 

You acknowledge that the Commitment Parties and their respective affiliates may
be providing debt financing, equity capital or other services (including but not
limited to financial advisory services) to other companies in respect of which
you may have conflicting interests regarding the transactions described herein
and otherwise. Neither the Commitment Parties or any of their respective
affiliates will use confidential information obtained from you by virtue of the
transactions contemplated by this Commitment Letter or its other relationships
with you in connection with the performance by the Commitment Parties or any of
their respective affiliates of services for other companies, and none of the
Commitment Parties or any of their respective affiliates will furnish any such
information to other companies.  You also acknowledge that neither the
Commitment Parties or any of their respective affiliates has any obligation to
use in connection with the transactions contemplated by this Commitment Letter,
or to furnish to you, the Target or your or their respective subsidiaries or
representatives, confidential information obtained by the Commitment Parties or
any of their respective affiliates from any other company or person.

 

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you, on the one hand, and the Commitment Parties, on the
other hand, is intended to be or has been created in respect of any of the
transactions contemplated by this Commitment Letter and the Term Sheet,
irrespective of whether the Commitment Parties have advised or are advising you
on other matters, (b) each Commitment Party, on the one hand, and you, on the
other hand, have an arms-length business relationship that does not directly or
indirectly give rise to, nor do you rely on, any fiduciary duty on the part of
the Commitment Parties, (c) you are capable of evaluating and understanding, and
you understand and accept, the terms, risks and conditions of the transactions
contemplated by this Commitment Letter and the Term Sheet, (d) you have been
advised that each Commitment Party is engaged in a broad range of transactions
that may involve interests that differ from your interests and that the
Commitment Parties do not have an obligation to disclose such interests and
transactions to you by virtue of any fiduciary, advisory or agency relationship,
(e) the Commitment Parties are not advising you as to any legal, regulatory,
tax, accounting or investment matters in any jurisdiction (including, without
limitation, with respect to any consents needed in connection with the
transactions contemplated hereby) and that you shall consult your own advisors
with respect to such matters to the extent you deem appropriate in connection
with the transactions contemplated hereby and (f) you agree not to assert, to
the fullest extent permitted by law, any claims against the Commitment Parties
for alleged breach of fiduciary duty in connection with the Transactions.

 

You further acknowledge that each Commitment Party is a full service securities
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services.  In the ordinary course of
business, each Commitment Party may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and

 

8

--------------------------------------------------------------------------------


 

other securities and financial instruments (including bank loans) and other
obligations of, you, the Target and other companies with which you or the Target
may have commercial or other relationships.  With respect to any securities
and/or financial instruments so held by the Commitment Parties or any of their
respective customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

 

This Commitment Letter and the commitments hereunder shall not be assignable by
any party hereto, and such party’s obligations hereunder may not be delegated,
without the prior written consent of the Commitment Parties (in the case of any
such assignment or delegation by the Borrower) or the Borrower (in the case of
any such assignment or delegation by the Commitment Parties), and any attempted
assignment without such consent shall be null and void.  This Commitment Letter
may not be amended or any provision hereof waived or modified except by an
instrument in writing signed by each Commitment Party and you.  This Commitment
Letter may be executed in any number of counterparts, each of which shall be
deemed an original and all of which, when taken together, shall constitute one
agreement.  Delivery of an executed counterpart of a signature page of this
Commitment Letter by facsimile transmission or other electronic transmission (in
“pdf” or “tif” format) shall be effective as delivery of a manually executed
counterpart of this Commitment Letter.  This Commitment Letter, the Term Sheet
and the Fee Letters are the only agreements that have been entered into among us
with respect to the Facilities and set forth the entire understanding of the
parties with respect thereto.  This Commitment Letter, the Term Sheet and the
Fee Letters supersede all prior understandings, whether written or oral, between
us with respect to the Facilities.  This Commitment Letter is intended to be
solely for the benefit of the parties hereto and the indemnified persons and is
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto and the indemnified persons.  THIS
COMMITMENT LETTER AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS COMMITMENT LETTER AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK; PROVIDED THAT, (A) THE INTERPRETATION OF THE DEFINITION OF A COMPANY
MATERIAL ADVERSE EFFECT (AS DEFINED IN EXHIBIT B) AND THE DETERMINATION AS TO
WHETHER THERE SHALL HAVE OCCURRED A COMPANY MATERIAL ADVERSE EFFECT, (B) WHETHER
THE ACQUISITION HAS BEEN CONSUMMATED AS CONTEMPLATED BY THE PURCHASE AGREEMENT
AND (C) WHETHER THE REPRESENTATIONS AND WARRANTIES MADE BY THE SELLER OR THE
TARGET IN THE PURCHASE AGREEMENT ARE ACCURATE AND WHETHER AS A RESULT OF ANY
INACCURACY THEREOF YOU (OR YOUR APPLICABLE AFFILIATES) HAVE THE RIGHT TO
TERMINATE YOUR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, OR TO DECLINE TO
CONSUMMATE THE ACQUISITION (IN EACH CASE, IN ACCORDANCE WITH THE TERMS THEREOF),
SHALL, IN EACH CASE, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE.  The Commitment Parties may perform the duties and
activities described hereunder through any of their respective affiliates and
the provisions of the fourth

 

9

--------------------------------------------------------------------------------


 

preceding paragraph shall apply with equal force and effect to any of such
affiliates so performing any such duties or activities.

 

Subject to the last sentence of this paragraph, each of the parties hereto
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against any other party hereto or
any of their respective affiliates or any of their respective officers,
directors, employees, agents and controlling persons in any way relating to the
Transactions, this Commitment Letter, the Term Sheet or the Fee Letters or the
performance of services hereunder or thereunder, in any forum other than any
Federal court for the Southern District of New York sitting in the Borough of
Manhattan in the City of New York (or in the event such court lacks subject
matter jurisdiction, in any State court for the State of New York sitting in the
Borough of Manhattan in the City of New York) or any appellate court from any
thereof, and each of the parties hereto irrevocably and unconditionally submits
to the jurisdiction of such courts and agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such
court.  Each of the parties hereto hereby agrees that service of any process,
summons, notice or document by registered mail addressed to such party shall be
effective service of process for any suit, action or proceeding brought in any
such court.  Each party hereto hereby irrevocably and unconditionally waives any
objection to the laying of venue of any such action, litigation or proceeding
brought in any such court and any claim that any such action, litigation or
proceeding has been brought in any inconvenient forum.  Each party hereto hereby
agrees that a final judgment in any such action, litigation or proceeding
brought in any such court shall be conclusive and binding upon such party and
may be enforced in any other courts to whose jurisdiction such party is or may
be subject, by suit upon judgment.  Nothing in this Commitment Letter, the Term
Sheet or the Fee Letters shall affect any right that the Commitment Parties may
have to bring any action, litigation or proceeding relating to the Transactions,
this Commitment Letter, the Term Sheet or the Fee Letters or the performance of
services hereunder or thereunder against you or your property in the courts of
any other jurisdiction.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS COMMITMENT LETTER, THE
TERM SHEET, THE FEE LETTERS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
OR THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO HERBY (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS COMMITMENT
LETTER AND THE FEE LETTERS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

 

10

--------------------------------------------------------------------------------


 

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Facilities Documentation
by the parties hereto in a manner consistent with this Commitment Letter and the
Term Sheet, it being acknowledged and agreed that the commitment provided
hereunder is subject to conditions precedent as provided herein.

 

You agree that you will not disclose, directly or indirectly, this Commitment
Letter, the Term Sheet, the Fee Letters, the contents of any of the foregoing or
the activities of the Commitment Parties pursuant hereto or thereto to any
person without the prior approval of the Commitment Parties, except that you may
disclose (a) this Commitment Letter, the Term Sheet, the Fee Letters and the
contents hereof and thereof (i) to the Seller, the Target and your and the
Seller’s and the Target’s directors, officers, employees, attorneys, accountants
and advisors directly involved in the consideration of this matter on a
confidential and need-to-know basis (provided that any disclosure of the Fee
Letters or their terms or substance to the Seller, the Target or their
directors, officers, employees, attorneys, accountants and advisors shall be
redacted in a manner reasonably satisfactory to the Commitment Parties),
(ii) pursuant to the order of any court or administrative agency or in any
legal, judicial or administrative proceeding or other compulsory process or
otherwise as required by applicable law or regulations (in which case you shall
promptly notify us, in advance, to the extent lawfully permitted to do so),
(iii) in connection with the exercise of remedies to the extent relating to this
Commitment Letter, the Term Sheet or the Fee Letters and (iv) to the extent this
Commitment Letter, the Term Sheet, the Fee Letters or the contents hereof and
thereof become publicly available other than by reason of disclosure by you, the
Seller, the Target or your, the Seller’s or the Target’s directors, officers,
employees, attorneys, accountants and advisors in breach of this Commitment
Letter, (b) this Commitment Letter, the Term Sheet and the contents hereof and
thereof (but not the Fee Letters or the contents thereof) (i) to S&P and Moody’s
in connection with the Transactions and on a confidential and need-to-know basis
and (ii) in any syndication or other marketing materials in connection with the
Facilities (including the Information Materials) or, to the extent required by
law, in connection with any public filing and (c) the aggregate fee amount
contained in the Fee Letters as part of Projections, pro forma information or a
generic disclosure of aggregate sources and uses related to fee amounts in
connection with the Transactions in marketing materials for the Facilities or,
to the extent required by applicable law, in any public filing.

 

Each Commitment Party shall use all non-public information received by them in
connection with the Facilities and the Transactions solely for the purposes of
providing the services that are the subject of this Commitment Letter, the Term
Sheet and the Fee Letters and shall treat confidentially all such information;
provided, however, that nothing herein shall prevent the Commitment Parties from
disclosing any such information (a) to ratings agencies on a confidential basis
and in consultation with you, (b) to any Lenders or participants or prospective
Lenders or prospective participants, (c) pursuant to the order of any court or
administrative agency or in any legal, judicial or administrative proceeding or
other compulsory process or otherwise as required by applicable law or
regulations (in which case the Commitment Parties shall promptly notify you, in
advance, to the extent lawfully permitted to do so), (d) upon the request or
demand of any regulatory authority having jurisdiction over the Commitment
Parties or any of their respective affiliates (in which case

 

11

--------------------------------------------------------------------------------


 

the Commitment Parties shall, except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority, promptly notify you, in advance,
to the extent lawfully permitted to do so), (e) to its affiliates and the
respective Related Parties of the Commitment Parties and its affiliates who are
informed of the confidential nature of such information and are or have been
advised of their obligation to keep all such information confidential or are
otherwise under a professional or employment duty of confidentiality, (f) to any
direct or indirect contractual counterparties to any swap or derivatives
transaction relating to the Borrower or the transactions under the Facilities,
(g) to the extent any such information becomes publicly available other than by
reason of disclosure by the Commitment Parties, their affiliates or any of their
respective Related Parties in breach of this Commitment Letter, (h) to the
extent such information is received by the Commitment Parties from a third party
that is not, to the Commitment Parties’ knowledge, subject to a confidentiality
obligation to you with respect to such information and (i) in connection with
the exercise of remedies to the extent relating to this Commitment Letter, the
Term Sheet or the Fee Letters; provided that the disclosure of any such
information to any Lenders, prospective Lenders, participants, prospective
participants or derivatives counterparties referred to in clauses (b) or
(f) above shall be made subject to the acknowledgment and acceptance by such
recipient that such information is being disseminated on a confidential basis in
accordance with the standard syndication processes of the Commitment Parties or
customary market standards for dissemination of such type of information. The
obligations of the Commitment Parties under this paragraph shall automatically
terminate and be superseded by the confidentiality provisions of the Facilities
Documentation upon the initial funding thereunder; provided that if not
previously terminated, the provisions of this paragraph shall automatically
terminate two years following the date of this Commitment Letter.

 

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107 56 (signed into law October 26,
2001), as subsequently amended and reauthorized) (the “Patriot Act”), that they
and each of the Lenders may be required to obtain, verify and record information
that identifies you, which information may include your name and address, the
name and address of each of the Guarantors and other information that will allow
the Commitment Parties and each of the Lenders to identify you and each of the
Guarantors in accordance with the Patriot Act.  This notice is given in
accordance with the requirements of the Patriot Act and is effective for the
Commitment Parties and each of the Lenders.

 

Please indicate your acceptance of the terms hereof and of the Fee Letters by
signing in the appropriate space below and in the Fee Letters and returning to
JPMorgan (or its counsel) executed original copies (or facsimiles or other
electronic copies in “pdf” or “tif” format thereof) of this Commitment Letter
and the Fee Letters not later than 11:59 p.m., New York City time, on
November 15, 2017.  The commitments and agreements of the Commitment Parties
hereunder will expire at such time in the event that JPMorgan has not received
such executed original copies (or facsimiles or other electronic copies in “pdf”
or “tif” format thereof) in accordance with the immediately preceding sentence. 
In the event that (i) the initial borrowing under the Facilities does not occur
on or before December 31, 2017; provided that if the termination date is
extended under the Purchase Agreement pursuant to the second proviso to
Section 9.1(a) thereof (as in effect on the date hereof), such December 

 

12

--------------------------------------------------------------------------------


 

31, 2017 date shall automatically be extended to such extended date under the
Purchase Agreement; provided further that in no event shall such extended date
be later than January 14, 2018, (ii) the Purchase Agreement is terminated
without consummation of the Acquisition and the funding of the Facilities or
(iii) the consummation of the Acquisition occurs with or without the use of the
Facilities, then this Commitment Letter and the commitments hereunder shall
automatically terminate unless the Commitment Parties shall, in their sole
discretion, agree to an extension.  The syndication (including information),
compensation, reimbursement, indemnification, jurisdiction, governing law,
waiver of jury trial, no fiduciary relationship and, except as expressly set
forth above, confidentiality provisions contained herein and in the Fee Letters
shall remain in full force and effect regardless of whether Facilities
Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments hereunder.  You may
terminate this Commitment Letter and/or the commitments hereunder with respect
to the Facilities (or a portion thereof, ratably among any parties hereto) at
any time subject to the provisions of the immediately preceding sentence.

 

[The remainder of this page intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

 

Very truly yours,

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

/s/ Diane D. Forrest

 

 

Name: Diane D. Forrest

 

 

Title: Authorized Officer

 

[Signature Page to Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Karen M. Dahlquist

 

 

Name: Karen M. Dahlquist

 

 

Title: Duly Authorized Signatory

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Joe Lee

 

 

Name: Joe Lee

 

 

Title: Duly Authorized Signatory

 

[Signature Page to Commitment Letter]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date first above written:

 

 

 

 

 

DIPLOMAT PHARMACY, INC.

 

 

 

By:

/s/ Philip R. Hagerman

 

 

Name: Philip R. Hagerman

 

 

Title: Chief Executive Officer

 

 

[Signature Page to Commitment Letter]

 

--------------------------------------------------------------------------------


 

Execution Version

 

EXHIBIT A

 

CONFIDENTIAL

 

Project Duke
$795,000,000 Senior Secured Credit Facilities
Summary of Principal Terms and Conditions(1)

 

Borrower:

 

The borrower under the Facilities (as defined below) will be Diplomat
Pharmacy, Inc., a Michigan corporation (the “Borrower”).

 

 

 

Transactions:

 

The Borrower intends to acquire all of the outstanding equity interests of the
entity previously identified to JPMorgan as “Duke” (the “Target”) pursuant to,
and subject to the conditions set forth in, the Securities Purchase Agreement
and Plan of Merger (together with the schedules, annexes, exhibits and other
attachments thereto, the “Purchase Agreement”) dated as of November 15, 2017 and
among the Borrower, the Target, the Sellers (as defined in the Purchase
Agreement) (the “Seller”) and the other parties thereto (the “Acquisition”).

 

 

 

 

 

Upon consummation of the Acquisition, the Seller shall receive cash
consideration (the “Cash Consideration”) and consideration in the form of common
equity interests of the Borrower (the “Equity Issuance to Seller”), in each case
in an aggregate amount and in the manner provided for in the Purchase Agreement.

 

 

 

 

 

In connection with the Acquisition, (a) the Borrower will obtain the senior
secured credit facilities (the “Facilities”) described below under the heading
“Facilities” on the date on which the Acquisition is consummated (the “Closing
Date”), (b) the Borrower’s Second Amended and Restated Credit Agreement dated as
of April 1, 2015 among the Borrower, General Electric Capital Corporation as
agent and the other parties thereto (including any amendments, increases
replacements, refinancings or modifications thereof), certain other existing
indebtedness of the Borrower and its subsidiaries and all material

 

--------------------------------------------------------------------------------

(1)  Capitalized terms used herein but not otherwise defined have the meanings
assigned thereto in the Commitment Letter to which this Exhibit A is attached
(the “Commitment Letter”), including the other exhibits thereto.

 

--------------------------------------------------------------------------------


 

 

 

indebtedness of the Target and its subsidiaries (the “Existing Indebtedness”)
will be repaid, repurchased, redeemed or otherwise retired and all existing
commitments, guarantees, obligations and security interests in respect of the
Existing Indebtedness will be terminated in full (collectively, the “Existing
Indebtedness Refinancing”) and (c) fees and expenses incurred in connection with
the Transactions (the “Transaction Costs”) will be paid. The transactions
described in clauses (a) through (c) of this paragraph, together with the
Acquisition, are collectively referred to herein as the “Transactions”.

 

 

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A. (“JPMorgan”) will act as sole and exclusive
administrative agent and collateral agent for the Facilities (in such
capacities, the “Administrative Agent”) for a syndicate of financial
institutions (the “Lenders”) and will perform the duties customarily performed
by persons acting in such capacities.

 

 

 

Syndication Agent:

 

Capital One, National Association (“Capital One”) will act as sole and exclusive
syndication agent for the Facilities.

 

 

 

Joint Lead Arrangers and Joint Bookrunners:

 

Each of JPMorgan and Capital One will act as a joint lead arranger and joint
bookrunner for the Facilities (each in such capacities, the “Arrangers”) and
will manage the syndication of the Facilities.

 

 

 

Facilities:

 

(a)   A senior secured term loan facility denominated in U.S. Dollars in an
aggregate principal amount equal to $545,000,000 (the “Term Loan Facility”).

 

 

 

 

 

(b)   A senior secured revolving credit facility available in U.S. Dollars with
aggregate commitments in an amount equal to $250,000,000 (the “Revolving Credit
Facility”). Up to an amount equal to $10,000,000 of the Revolving Credit
Facility will be available for the issuance of letters of credit.

 

 

 

 

 

In connection with the Revolving Credit Facility, JPMorgan, in its capacity as
the maker of swingline loans (in such capacity, the “Swingline Lender”), may, in
its sole discretion, make available to the Borrower a swingline facility in an
amount equal to $20,000,000

 

2

--------------------------------------------------------------------------------


 

 

 

under which the Borrower may make same-day short-term borrowings. Any such
swingline loans will reduce availability under the Revolving Credit Facility on
a dollar-for-dollar basis, except for purposes of calculating the commitment fee
described in Annex I. Each Lender under the Revolving Credit Facility will,
promptly upon request by the Administrative Agent, fund to the Administrative
Agent its pro rata share of any swingline borrowings.

 

 

 

Incremental Facility:

 

The Facilities Documentation will permit the Borrower (pursuant to procedures to
be mutually agreed upon and set forth in the credit agreement with respect to
the Facilities (the “Credit Agreement”)) to add one or more incremental term
loan facilities to the Facilities (each, an “Incremental Term Loan Facility”)
and/or increase the commitments under the Revolving Credit Facility (each such
increase, a “Revolving Credit Facility Increase” and, together with the
Incremental Term Loan Facilities, the “Incremental Facilities”) in an aggregate
principal amount not to exceed for all such increases and incremental facilities
the sum of (x) $125,000,000 plus (y) the amount of any voluntary prepayments of
the Term Loan Facility or any Incremental Term Loan Facility, plus (z) an amount
of Incremental Facilities such that, after giving effect to the incurrence of
any Incremental Facilities pursuant to clauses (x) and (y) (and after giving
effect to any acquisition consummated concurrently therewith and any other
acquisition, disposition, debt incurrence, debt retirement and other appropriate
pro forma adjustment events, including any debt incurrence or retirement
subsequent to the end of the applicable test period and on or prior to the date
of such incurrence, all to be further defined in the Credit Agreement), on a pro
forma basis (but excluding the cash proceeds of such incurrence and assuming, in
the case of any Revolving Credit Facility Increase, that the commitments in
respect thereof are fully drawn) the First Lien Net Leverage Ratio (to be
defined in a manner to be agreed and in any event to permit netting of
Unrestricted Cash (as defined below)) would not exceed 3.75 to 1.00; provided
that (a) no default or event of default exists or would exist after giving
effect to such Incremental Facility (or if agreed by the lenders providing such
Incremental Facility in connection with any acquisition or investment permitted
under the Credit Agreement, no payment or bankruptcy event of default),

 

3

--------------------------------------------------------------------------------


 

 

 

(b)   all fees and expenses owing in respect of such Incremental Facility to the
Administrative Agent have been paid and (c) no Lender shall be required to
participate in any such Incremental Facility; provided further that the loans
under any Incremental Term Loan Facility (i) will rank pari passu in right of
payment and security with the other Facilities, (ii) will mature no earlier than
the final maturity of the Term Loan Facility and (iii) will have a weighted
average life to maturity no shorter than the remaining weighted average life to
maturity of the Term Loan Facility. If the “yield” (which, for this purpose,
shall be deemed to include all upfront or similar fees or original issue
discount payable to the lenders in respect of such Incremental Term Loan
Facility and any pricing “floor” applicable to such Incremental Term Loan
Facility but excluding customary arrangement and commitment fees paid to
arrangers thereof) applicable to any Incremental Term Loan Facility incurred
prior to the 12 month anniversary of the Closing Date exceeds the “yield”
applicable to the Term Loan Facility by more than 0.50%, then the interest rate
spread applicable to the Term Loan Facility shall be increased so that the
“yield” on the Term Loan Facility is equal to the “yield” applicable to such
Incremental Term Loan Facility less 0.50%. Any Incremental Term Loan Facility
will have terms and conditions substantially identical to the Term Loan Facility
(other than with respect to pricing, amortization and maturity) and will be
otherwise on terms and subject to conditions reasonably satisfactory to the
Administrative Agent.

 

 

 

 

 

The Borrower will be permitted to utilize the above available incremental credit
capacity in the form of (in addition to Incremental Term Loan Facilities and
Revolving Credit Facility Increases) senior unsecured notes or loans or senior
secured notes or loans that are secured by the Collateral, in the case of notes,
on a pari passu or junior basis or, in the case of loans, a junior basis
(“Alternative Incremental Indebtedness”); provided that, subject to clause
(f) below, in addition to the requirements with respect to the amount,
incurrence and maturity of any such incremental credit extensions set forth
above, (a) in the case of any such Alternative Incremental Indebtedness in the
form of notes, such Alternative Incremental Indebtedness is not required to be
repaid, prepaid, redeemed, repurchased or defeased, whether on one or

 

4

--------------------------------------------------------------------------------


 

 

 

more fixed dates, upon the occurrence of one or more events or at the option of
any holder thereof (except, in each case, upon the occurrence of an event of
default, a change in control, an event of loss or an asset disposition) prior to
the date that is 91 days after the latest maturity date of the Term Loan
Facility and revolving credit commitments existing under the Credit Agreement at
the time of such incurrence, (b) if such Alternative Incremental Indebtedness is
secured, (i) such indebtedness shall not be secured by any assets or property
other than the Collateral and (ii) all security therefor shall be granted
pursuant to documentation substantially similar to the applicable collateral
documents, and the secured parties thereunder, or a trustee or collateral agent
on their behalf, shall have become a party to a first lien intercreditor
agreement or a junior lien intercreditor agreement, in each case in form and
substance reasonably satisfactory to the Administrative Agent, (c) such
Alternative Incremental Indebtedness is not guaranteed by any subsidiaries of
the Borrower other than the Guarantors, (d) any Alternative Incremental
Indebtedness does not have a shorter weighted average life than the remaining
weighted average life of the Term Loan Facility, (e) the other terms and
conditions of such Alternative Incremental Indebtedness (excluding pricing) are
no more favorable to the investors providing such Alternative Incremental
Indebtedness than those applicable to the Term Loan Facility (except for
covenants or other provisions applicable only to periods after the latest final
maturity date of the Term Loan Facility existing under the Credit Agreement at
the time of incurrence of such Alternative Incremental Indebtedness) and (f) in
lieu of the First Lien Net Leverage Ratio test applicable to Incremental
Facilities pursuant to clause (z) under the heading “Incremental Facility” such
test with respect to Alternative Incremental Indebtedness shall instead be:
(1) in the case of such indebtedness secured on a pari passu basis with the
Facilities, a First Lien Net Leverage Ratio not to exceed 3.75 to 1.00, (2) in
the case of such indebtedness secured on a junior basis to the Facilities, a
Secured Net Leverage Ratio (to be defined in a manner to be agreed and in any
event to permit netting of Unrestricted Cash) not to exceed 4.25 to 1.00 or
(3) in the case of such unsecured indebtedness, a Total Net Leverage Ratio (as
defined below) not to exceed 5.00 to

 

5

--------------------------------------------------------------------------------


 

 

 

1.00.

 

 

 

Refinancing Term Loans and Revolving Credit Commitments:

 

With the consent of the Borrower, the Administrative Agent and the lenders
providing the refinancing term loans or refinancing revolving credit
commitments, one or more tranches of term loans or any revolving credit
commitments can be refinanced from time to time, in whole or part, with one or
more new tranches of term loans, senior secured notes (which may rank pari passu
or junior in right of security to the Term Loan Facility) or senior unsecured
notes (“Refinancing Debt”) or new revolving credit commitments (“Refinancing
Commitments”), respectively, under the Credit Agreement; provided that (i) any
Refinancing Debt does not mature prior to the maturity date of, or have a
shorter weighted average life than, the term loans being refinanced, (ii) any
Refinancing Commitments do not mature prior to the maturity date of the
revolving credit commitments being refinanced and (iii) the other terms and
conditions of such Refinancing Debt or Refinancing Commitments (excluding
pricing and optional prepayment terms) are no more favorable to the lenders or
investors, as the case may be, providing such Refinancing Debt or Refinancing
Commitments, as applicable, than those applicable to the term loans or revolving
credit commitments being refinanced (except for covenants or other provisions
applicable only to periods after the latest final maturity date of the Term Loan
Facility and revolving credit commitments existing under the Credit Agreement at
the time of such refinancing).

 

 

 

Purpose:

 

(a)   The proceeds of the loans under the Term Loan Facility will be used by the
Borrower on the Closing Date solely (i) first, to pay the Transaction Costs,
(ii) second, to consummate the Existing Indebtedness Refinancing, (iii) third,
to pay the Cash Consideration and (iv) fourth, for working capital and other
general corporate purposes.

 

 

 

 

 

(b)   The proceeds of loans under the Revolving Credit Facility will be used by
the Borrower for working capital and other general corporate purposes.

 

 

 

 

 

(c)   Letters of credit will be used to support obligations of the Borrower and
its subsidiaries incurred in the

 

6

--------------------------------------------------------------------------------


 

 

 

ordinary course of business.

 

 

 

 

 

(d)   The proceeds of loans under any Incremental Term Loan Facility will be
used by the Borrower for the purposes specified in the definitive documentation
relating thereto.

 

 

 

Availability:

 

(a)   The Term Loan Facility must be drawn in a single drawing on the Closing
Date. Amounts borrowed under the Term Loan Facility that are repaid or prepaid
may not be reborrowed.

 

 

 

 

 

(b)   Loans under the Revolving Credit Facility will be available on and after
the Closing Date at any time prior to the final maturity of the Revolving Credit
Facility, in minimum principal amounts to be mutually agreed upon; provided that
extensions of credit under the Revolving Credit Facility made on the Closing
Date shall be subject to a requirement that the unutilized Revolving Credit
Facility commitments plus the amount of Unrestricted Cash shall be at least
$100,000,000 on a pro forma basis after giving effect to the Transactions
(provided any amounts under the Revolving Credit Facility utilized to fund
“flex” original issue discount and upfront fees in respect of the Facilities
pursuant to the terms of the Arranger Fee Letter shall not be deemed a
utilization of the Revolving Credit Facility solely for purposes of this test).
Amounts repaid under the Revolving Credit Facility may be reborrowed.

 

 

 

Interest Rates and Fees:

 

As set forth on Annex I hereto.

 

 

 

Default Rate:

 

The applicable interest rate plus 2.0% per annum.

 

 

 

Letters of Credit:

 

Letters of credit under the Revolving Credit Facility will be made available by
JPMorgan and Capital One (or their applicable banking affiliate) in respect of
the Facilities and any other Lender under the Revolving Credit Facility that is
acceptable to the Borrower and the Administrative Agent (each, an “Issuing
Bank”). Each letter of credit shall expire not later than the earlier of (a) 12
months after its date of issuance and (b) the fifth business day prior to the
final maturity of the Revolving Credit Facility; provided that any letter of
credit having a 12-month tenor may provide for the renewal of such letter of
credit for

 

7

--------------------------------------------------------------------------------


 

 

 

additional 12-month periods (which shall, in no event, extend beyond the date
referred to in clause (b) of this paragraph). The Letter of credit sublimit
shall be shared ratably among JPMorgan and Capital One based on the amount of
their commitments in respect of the Revolving Credit Facility, and such
institution may in its discretion, but shall not be required to, issue letters
of credit in an aggregate amount in excess of its individual sub-limit.

 

 

 

 

 

Each drawing under any letter of credit shall be reimbursed by the Borrower not
later than one business day after such drawing. To the extent that the Borrower
does not reimburse the applicable Issuing Bank on such business day, the Lenders
under the Revolving Credit Facility shall be irrevocably obligated to reimburse
such Issuing Bank pro rata based upon their respective Revolving Credit Facility
commitments.

 

 

 

 

 

The issuance of all letters of credit shall be subject to the customary
procedures of the applicable Issuing Bank. Letters of credit shall be
denominated in U.S. Dollars.

 

 

 

Maturity and Amortization:

 

(a)   The Term Loan Facility will mature on the date that is seven years after
the Closing Date and will amortize in equal quarterly installments in an amount
equal to 1.00% per annum beginning with the first full fiscal quarter after the
Closing Date, with the balance due at maturity.

 

 

 

 

 

(b)   The Revolving Credit Facility will mature on the date that is five years
after the Closing Date.

 

 

 

Guarantees:

 

All obligations of the Borrower under the Facilities and all obligations of the
Borrower and the other Guarantors (as defined below) under any interest rate
protection or other hedging arrangements entered into with the Administrative
Agent or a Lender (or an affiliate of the Administrative Agent or a Lender) and
all obligations of the Borrower and the other Guarantors in respect of
overdrafts and related liabilities owed to a Lender (or an affiliate of a
Lender) arising from treasury, depository or other cash management services,
will be unconditionally guaranteed (the “Guarantees”) by the Borrower and each
existing or subsequently acquired or organized material domestic subsidiary of
the Borrower (including the Target and its material domestic subsidiaries) (the
“Guarantors”),

 

8

--------------------------------------------------------------------------------


 

 

 

subject to restrictions imposed by applicable law or otherwise agreed in the
Facilities Documentation.

 

 

 

Security:

 

All obligations of the Borrower under the Facilities, all obligations of the
Borrower and the other Guarantors under any interest rate protection and other
hedging arrangements entered into with the Administrative Agent or a Lender (or
an affiliate of the Administrative Agent or a Lender) and all obligations of the
Borrower and the other Guarantors in respect of overdrafts and related
liabilities owed to the Administrative Agent or a Lender (or an affiliate of the
Administrative Agent or a Lender) arising from treasury, depository or cash
management services, including credit card and merchant card programs, and all
Guarantees will be secured by substantially all the assets of the Borrower and
each other Guarantor (collectively, the “Collateral”), including but not limited
to (a) a perfected first-priority pledge of all the capital stock held by the
Borrower or any other Guarantor of each existing or subsequently acquired or
organized subsidiary of the Borrower (which pledge, in the case of stock of any
foreign subsidiary of the Borrower, shall not include more than 65% of the
voting stock of such foreign subsidiary) and (b) perfected first-priority
security interests in, and mortgages on, substantially all tangible and
intangible assets of the Borrower and each other Guarantor (including but not
limited to accounts, inventory, equipment, commercial tort claims, investment
property, intellectual property, intercompany indebtedness (which shall be
evidenced by a note), general intangibles, licensing agreements, real property,
letter of credit rights and proceeds of the foregoing), subject to exceptions
and thresholds to be mutually agreed upon and, at closing, to the Limited
Conditionality Provisions (as defined in the Commitment Letter).

 

 

 

 

 

Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (a) any fee-owned real property with a fair market value of less than
$5,000,000 and all leasehold interests; (b) motor vehicles and other assets
subject to certificates of title (other than to the extent a security interest
in such assets can be perfected by filing a Uniform Commercial Code financing
statement); (c) equity interests in any non-wholly owned subsidiaries of the
Borrower or any Guarantor to the extent not permitted by such person’s
organizational or

 

9

--------------------------------------------------------------------------------


 

 

 

joint-venture documents (provided the Borrower shall have taken commercially
reasonable efforts to obtain a waiver of such restriction); (d) commercial tort
claims with a value of less than an amount to be mutually agreed upon; (e) any
lease, license or other agreement or any property subject to a purchase money
security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money security interest or similar arrangement or create a
right of termination in favor of any other party thereto (other than the
Borrower or any subsidiary thereof) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code, other than proceeds
and receivables thereof, the assignment of which is expressly deemed effective
under the Uniform Commercial Code notwithstanding such prohibition; (f) those
assets as to which the Administrative Agent and the Borrower reasonably agree
that the cost of obtaining such a security interest or perfection thereof are
excessive in relation to the benefit to the Lenders of the security to be
afforded thereby; (g) “intent-to-use” trademark applications; and (h) other
exceptions to be mutually agreed upon. In addition, in no event shall
(a) control agreements or control or similar arrangements be required with
respect to cash deposit or securities accounts, (b) notice be required to be
sent to account debtors or other contractual third parties prior to the
occurrence and absent the continuance of an event of default, (c) perfection be
required with respect to letter of credit rights and commercial tort claims
(except to the extent perfected through the filing of Uniform Commercial Code
financing statements) and (d) security documents governed by the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia be required.

 

 

 

 

 

All the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation, reasonably satisfactory to the
Administrative Agent (including, in the case of real property, by customary
items such as satisfactory title insurance and surveys) and, subject to
exceptions permitted under the Facilities Documentation, none of the Collateral
shall be subject to any other pledges, security interests or mortgages.

 

10

--------------------------------------------------------------------------------


 

Mandatory Prepayments:

 

Loans under the Term Loan Facility shall be prepaid with:

 

 

 

 

 

(a)   100% of the net cash proceeds of all non-ordinary course asset sales or
other dispositions of property by the Borrower and its restricted subsidiaries,
subject to thresholds and reinvestment rights to be mutually agreed upon (with a
reinvestment period equal to 12 months) and other exceptions to be mutually
agreed upon;

 

 

 

 

 

(b)   Starting with the first full fiscal year of the Borrower ended after the
Closing Date (or if the Closing Date occurs in 2018, starting with the fiscal
year of the Borrower ended in 2018 based on the Excess Cash Flow from the
Closing Date to the last day of such fiscal year), 50%, with step-downs to 25%
and 0% at Secured Net Leverage Ratios of 3.75 to 1.00 and 3.25 to 1.00,
respectively, of annual Excess Cash Flow in excess of $1.0 million (to be
defined in a manner to be agreed) of the Borrower and its restricted
subsidiaries; provided that any voluntary prepayments of Loans under the Term
Loan Facility, any Incremental Term Loan Facility, any Incremental Alternative
Facility secured on a pari passu basis with the Term Loan Facility or of loans
under the Revolving Credit Facility (including any Revolving Credit Facility
Increase) accompanied by an equivalent permanent termination of such applicable
revolving commitment, made during such fiscal year (or, without duplication for
any deductions in future periods, thereafter but prior to the date such Excess
Cash Flow prepayment is due) other than prepayments funded with the proceeds of
long term indebtedness, shall be credited against excess cash flow prepayment
obligations for such fiscal year on a dollar-for-dollar basis; and

 

 

 

 

 

(c)  100% of the net cash proceeds of issuances of indebtedness of the Borrower
and its restricted subsidiaries (other than indebtedness permitted under the
Credit Agreement).

 

 

 

 

 

Notwithstanding the foregoing, each Lender under the Term Loan Facility shall
have the right to reject its pro rata share of any mandatory prepayments
described in clause (a) above, in which case the amounts so rejected may be
retained by the Borrower.

 

11

--------------------------------------------------------------------------------


 

 

 

The above-described mandatory prepayments shall be applied to the remaining
amortization payments under the Term Loan Facility as follows: (a) in direct
order of maturity to the amortization repayments occurring in the eight quarters
following the date of such prepayment and (b) pro rata to the remaining
amortization payments.

 

 

 

 

 

Loans under the Revolving Credit Facility will be required to be prepaid if the
aggregate revolving credit exposure under the Revolving Credit Facility exceeds
the aggregate commitments thereunder. Any unused portion of the commitment in
respect of the Term Loan Facility shall terminate in full immediately after the
funding thereof on the Closing Date.

 

 

 

Voluntary Prepayments/Reductions in Commitments:

 

Voluntary prepayments of borrowings under the Facilities and voluntary
reductions of the unutilized portion of the Revolving Credit Facility
commitments will be permitted at any time, in minimum principal amounts to be
mutually agreed upon, without premium or penalty (except as described below),
subject to reimbursement of the Lenders’ redeployment costs in the case of a
prepayment of Adjusted LIBOR borrowings other than on the last day of the
relevant Interest Period (to be defined).

 

 

 

 

 

Any (a) voluntary prepayment of the loans under the Term Loan Facility that is
made on or prior to the date that is six months after the Closing Date with the
proceeds from a Repricing Transaction (as defined below) and (b) amendment or
other modification of the Credit Agreement on or prior to the date that is six
months after the Closing Date, the effect of which is a Repricing Transaction,
in each case shall be accompanied by a prepayment premium equal to 1.00% of
(i) the aggregate principal amount of the loans under the Term Loan Facility so
prepaid, in the case of a voluntary prepayment, and (ii) the aggregate principal
amount of the loans under the Term Loan Facility affected by such amendment or
modification, in the case of an amendment or other modification of the Credit
Agreement. For the avoidance of doubt, any Lender that has its loans under the
Term Loan Facility prepaid as a result of the “yank-a-bank” provisions of the
Facilities Documentation due to failure to consent to an amendment described in
clause (b) above shall be entitled to such prepayment premium. “Repricing
Transaction” means the prepayment or refinancing (other than in

 

12

--------------------------------------------------------------------------------


 

 

 

connection with a change of control) of all or a portion of the loans under the
Term Loan Facility concurrently with the incurrence by the Borrower or its
subsidiaries of any term loan financing, in each case having a lower all-in
yield (taking into account any original issue discount and upfront fees in
respect of such financing and any pricing “floor” applicable thereto but
excluding customary arrangement and commitment fees paid to arrangers thereof)
than the all-in yield applicable to such loans.

 

 

 

 

 

All voluntary prepayments under the Term Loan Facility shall be applied to the
remaining amortization payments under the Term Loan Facility as directed by the
Borrower.

 

 

 

Facilities Documentation:

 

The definitive documentation for the Facilities (the “Facilities Documentation”)
will be consistent with this Term Sheet and will contain only those conditions
precedent, mandatory prepayments, representations and warranties, affirmative
and negative covenants, financial covenants and events of default expressly set
forth herein (subject only to the exercise of any “market flex” expressly
provided in the Arranger Fee Letter) and, to the extent such terms are not
expressly set forth herein, such terms will be negotiated in good faith.

 

 

 

Representations and Warranties:

 

Limited to the following (to be applicable to the Borrower and its restricted
subsidiaries (or in the case of certain representations and warranties
customarily applicable to all subsidiaries, all subsidiaries)): organization and
powers; authorization, due execution and delivery and enforceability;
governmental approvals and no conflicts (including no creation of liens);
accuracy of financial statements; no material adverse change; ownership of
properties; intellectual property; absence of actions, suits or proceedings;
environmental matters; compliance with laws; sanctions and anti-corruption;
Investment Company Act of 1940; Federal Reserve regulations; payment of taxes;
compliance with ERISA; accuracy of information; subsidiaries; insurance; labor
matters; solvency on a consolidated basis; delivery of certain documents;
validity, perfection and priority of security interests in the Collateral
(subject to the Limited Conditionality Provisions); and neither the Borrower nor
any Guarantor is an EEA Financial Institution, in each case subject to customary
qualifications and exceptions to be mutually

 

13

--------------------------------------------------------------------------------


 

 

 

agreed upon.

 

 

 

Conditions Precedent to Initial Borrowing:

 

Limited to those set forth in the Conditions Exhibit and those under the heading
“Conditions Precedent to All Borrowings” below.

 

 

 

Conditions Precedent to All Borrowings:

 

The making of each extension of credit shall be conditioned upon (a) the
accuracy in all material respects (or, if already qualified by materiality, in
all respects) of all representations and warranties (which, for purposes of the
initial extensions of credit on the Closing Date and, in the case of any
extension of credit under any Incremental Facility in connection with any
acquisition or investment permitted under the Credit Agreement, if agreed by the
lenders providing such Incremental Facility, shall be limited to the Specified
Representations and the Specified Purchase Agreement Representations),
(b) solely for extensions of credit after the Closing Date, there being no
default or event of default in existence at the time of, or immediately after
giving effect to the making of, such extension of credit (or, in the case of any
extension of credit under any Incremental Facility in connection with any
acquisition or investment permitted under the Credit Agreement, if agreed by the
lenders providing such Incremental Facility, no payment or bankruptcy event of
default) and (c) the delivery of a borrowing notice.

 

 

 

Affirmative Covenants:

 

Limited to the following (to be applicable to the Borrower and its restricted
subsidiaries (or in the case of certain affirmative covenants customarily
applicable to all subsidiaries, all subsidiaries): delivery of audited annual
consolidated financial statements for the Borrower, unaudited quarterly
consolidated financial statements for the Borrower and other financial
information (including, to the extent the same is not already included in the
Borrower’s public disclosure for an applicable fiscal period, customary
management’s discussion and analysis with respect to such fiscal period) and
other information; quarterly lender calls (provided such calls shall not be
required to the extent the Borrower hosts a public call for its investors with
respect to such quarter); delivery of notices of default, litigation, material
adverse change and other material matters; maintenance of corporate existence
and rights and conduct of business; payment of taxes; maintenance of properties;
maintenance of customary insurance; maintenance and inspection by the

 

14

--------------------------------------------------------------------------------


 

 

 

Administrative Agent of property and books and records; compliance with laws
(including environmental laws); ERISA; use of proceeds and letters of credit;
commercially reasonable efforts to maintain public ratings; sanctions and
anti-corruption; additional subsidiaries; and further assurances, in each case
subject to customary qualifications and exceptions to be mutually agreed upon.

 

 

 

Negative Covenants:

 

Limited to the following (to be applicable to the Borrower and its restricted
subsidiaries):

 

 

 

 

 

(a) limitations on indebtedness;

 

 

 

 

 

(b) limitations on liens;

 

 

 

 

 

(c)  limitations on asset sales;

 

 

 

 

 

(d) limitations on mergers, consolidations and fundamental changes;

 

 

 

 

 

(e)  limitations on restricted payments (including with respect to certain
indebtedness) and investments (including unlimited Permitted Acquisitions (to be
defined in the Facilities Documentation) of entities that become Guarantors);

 

 

 

 

 

(f)  limitations on transactions with affiliates;

 

 

 

 

 

(g)  limitations on restrictions on liens and other restrictive agreements;

 

 

 

 

 

(h) limitations on amendments to certain agreements; and

 

 

 

 

 

(i)   limitation on changes in the fiscal year.

 

 

 

 

 

The negative covenants will be subject, in the case of each of the foregoing
covenants, to exceptions, qualifications and “baskets” to be set forth in the
Facilities Documentation which, in the case of certain monetary baskets, shall
contain a “grower” component based on a percentage of Consolidated EBITDA
equivalent to the initial monetary cap. Additionally, investments, acquisitions,
redemptions, prepayments of restricted debt and other restricted payments shall
include an exception based on an available basket amount (the “Available

 

15

--------------------------------------------------------------------------------


 

 

 

Amount Basket”) equal to the following: (a) $25,000,000, plus (b) retained
Excess Cash Flow plus (c) the net cash proceeds of equity issuances and capital
contributions (other than disqualified equity) received by the Borrower and cash
distributions received by the Borrower or a restricted subsidiary from any
unrestricted subsidiary, plus (d) the net cash proceeds of debt and disqualified
equity of the Borrower, in each case issued after the Closing Date, which have
been exchanged or converted into qualified equity of the Borrower, plus (e) the
net cash proceeds of sales of investments made under the Available Amount Basket
(in an amount, together with amounts added pursuant to clause (f) below, not to
exceed the amount of such investment made under the Available Amount Basket),
plus (f) returns, profits, distributions and similar amounts received in cash or
cash equivalents on investments made under the Available Amount Basket (in an
amount, together with amounts added pursuant to clause (e) above, not to exceed
the amount of such investment made under the Available Amount Basket). The
Available Amount Basket may be used for, among other things, investments,
acquisitions, redemptions or prepayments of restricted debt and other restricted
payments; provided that, no default or event of default under the Facilities
Documentation shall exist or result therefrom. Usage of the Available Amount
Basket for redemptions or prepayments of restricted debt and other restricted
payments shall be subject to the Total Net Leverage Ratio (as defined below), on
a pro forma basis, not exceeding 5.00:1.00 (provided that this Total Net
Leverage Ratio test shall not apply to the redemption or prepayment of any
junior secured indebtedness funded with the proceeds of any common equity
offering of the Borrower).

 

 

 

Financial Covenants:

 

Limited to the following:

 

 

 

 

 

With respect to the Term Loan Facility: None.

 

 

 

 

 

With respect to the Revolving Credit Facility:

 

 

 

 

 

(a) a maximum ratio of total consolidated indebtedness less Unrestricted Cash
(as defined below) to Consolidated EBITDA (to be defined in a manner to be
agreed) (the “Total Net Leverage Ratio”) of 6.00x to 1.00; provided such ratio
shall step down to (i) 5.75 to 1.00 on and after

 

16

--------------------------------------------------------------------------------


 

 

 

March 31, 2019; (ii) 5.50 to 1.00 on and after September 30, 2019; (iii) 5.00 to
1.00 on and after March 31, 2020; (iv) 4.50 to 1.00 on and after September 30,
2020; and (v) 4.00 to 1.00 on and after March 31, 2021. For purposes of this
paragraph, “Unrestricted Cash” shall mean the lesser of (x) any unrestricted
cash or cash equivalents of the Borrower and the Guarantors and (y) $50,000,000;
and

 

 

 

 

 

(b) a minimum ratio of Consolidated EBITDA to cash interest expense (the
“Interest Coverage Ratio”) of 2.75 to 1.00, stepping up to 3.00 to 1.00 on the
last day of the first fiscal quarter ended on or after the date that is 24
months after the Closing Date.

 

 

 

 

 

Lenders holding more than 50% of the aggregate amount of the commitments under
the Revolving Credit Facility (excluding the commitments of defaulting Lenders,
the “Requisite Revolving Lenders”) may amend the definitions related to such
covenants, amend or waive the terms of such covenants and waive, amend,
terminate or otherwise modify such covenants with respect to the occurrence of
an event of default.

 

 

 

 

 

Consolidated EBITDA will include an addback for factually supportable cost
savings and synergies in connection with the Transactions as certified in good
faith by the chief financial officer of the Borrower to the extent reasonably
expected to be achieved within 18 months of the Closing Date (without
duplication of achieved cost savings); provided that such amount added back in
any period shall not exceed a percentage of Consolidated EBITDA to be agreed for
such period (prior to giving effect to such addback).

 

 

 

Unrestricted Subsidiaries:

 

The Credit Agreement will contain provisions pursuant to which, subject to
limitations to be agreed (including on loans, advances, guarantees and other
investments in unrestricted subsidiaries, and transactions with affiliates), the
Borrower will be permitted to designate any existing or subsequently acquired or
organized subsidiary as an “unrestricted subsidiary” and subsequently
re-designate any such unrestricted subsidiary as a restricted subsidiary so long
as (w) no default or event of default then exists or would result therefrom,
(x) after giving effect to any such designation or re-designation the Borrower
shall be in pro forma compliance with the financial covenants

 

17

--------------------------------------------------------------------------------


 

 

 

recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements have been delivered, (y) the designation
of any unrestricted subsidiary as a restricted subsidiary shall constitute the
incurrence at the time of designation of any indebtedness or liens of such
subsidiary existing at such time and (z) the fair market value of such
subsidiary at the time it is designated as an “unrestricted subsidiary” shall be
treated as an investment by the Borrower at such time. Unrestricted subsidiaries
will not be subject to the representation and warranties, affirmative or
negative covenant or event of default provisions of the Credit Agreement (other
than certain representation and warranties and affirmative covenants customarily
applicable to all subsidiaries) and the results of operations and indebtedness
of unrestricted subsidiaries will not be taken into account for purposes of
determining compliance with any financial ratio or financial covenant contained
in the Credit Agreement.

 

 

 

Events of Default:

 

Limited to the following (to be applicable to the Borrower and its restricted
subsidiaries): nonpayment of principal, interest, fees or other amounts;
inaccuracy of representations and warranties; violation of covenants (provided
that, with respect to the financial covenants described under the heading
“Financial Covenants” above, a breach thereof shall only result in an event of
default under the Term Loan Facility after the Requisite Revolving Lenders have
terminated the Revolving Credit Facility and accelerated any loans outstanding
thereunder); cross default; voluntary and involuntary bankruptcy or insolvency
proceedings; inability to pay debts as they become due; material judgments;
ERISA events; actual or asserted invalidity of the Guarantees or the
documentation in respect of the Collateral; and Change in Control (to be defined
in a manner to be mutually agreed upon), in each case with customary grace
periods, qualifications and exceptions to be mutually agreed upon.

 

 

 

Voting:

 

Except as provided above with respect to the financial covenants, amendments and
waivers of the Credit Agreement and the other Facilities Documentation will
require the approval of Lenders holding more than 50% of the aggregate amount of
the extensions of credit and unused commitments under the Facilities, except
that

 

18

--------------------------------------------------------------------------------


 

 

 

(a) the consent of each Lender directly and adversely affected thereby shall be
required with respect to, among other things, (i) increases in commitments,
(ii) reductions of principal (it being understood that a waiver of any condition
precedent or the waiver of any default, event of default or mandatory prepayment
shall not constitute a reduction in principal), interest (other than a waiver of
default interest) or fees, (iii) extensions of scheduled amortization, final
maturity or reimbursement dates or postponement of any payment dates and
(iv) modifications to the pro-rata sharing and “waterfall” provisions and
(b) the consent of 100% of the Lenders shall be required with respect to
(i) modifications to any of the voting percentages, (ii) releases of all or
substantially all the Collateral (other than in connection with any sale of the
applicable Collateral permitted by the Credit Agreement) and (iii) releases of
all or substantially all the value of the guarantees provided by the
subsidiaries of the Borrower (other than in connection with any sale of the
applicable Guarantor permitted by the Credit Agreement). Notwithstanding the
foregoing and for the avoidance of doubt, changes to the Facilities
Documentation as a result of the exercise of the “flex” provisions of the
Arranger Fee Letter shall only require the consent of the Borrower and the
Administrative Agent.

 

 

 

 

 

The Credit Agreement will contain customary amend and extend and “yank-a-bank”
provisions to be mutually agreed upon.

 

 

 

Cost and Yield Protection:

 

Usual for facilities and transactions of this type (it being agreed that the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives promulgated thereunder or issued in connection
therewith, and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlement, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States of America or
foreign regulatory authorities, in each case pursuant to Basel III, in each case
will be deemed to be a “change in law”, regardless of the date enacted, adopted,
promulgated or issued, for purposes of such cost and yield protections).

 

 

 

Assignments and

 

The Lenders will be permitted to assign all or a portion of

 

19

--------------------------------------------------------------------------------


 

Participations:

 

their loans and commitments (other than to a natural person) with the consent
(such consent not to be unreasonably withheld or delayed) of (a) the Borrower
(unless an event of default has occurred and is continuing or such assignment is
to a Lender, an affiliate of a Lender or an Approved Fund (to be defined in a
manner to be mutually agreed upon)); provided that the Borrower shall be deemed
to have consented to a proposed assignment of loans or commitments if the
Borrower has not responded to such proposal within seven business days after the
Borrower has received notice thereof, (b) the Administrative Agent (unless such
assignment is an assignment of a loan under the Term Loan Facility to a Lender,
an affiliate of a Lender or an Approved Fund) and (c) the Swingline Lender and
each Issuing Bank (unless such assignment is an assignment of a loan under the
Term Loan Facility), in each case which consent shall not be unreasonably
withheld. Each assignment (except to other Lenders or their affiliates) will be
in a minimum amount of (a) $5,000,000 in respect of loans and commitments under
the Revolving Credit Facility and (b) $1,000,000 in respect of loans and
commitments under the Term Loan Facility, unless otherwise agreed by the
Borrower (unless an event of default has occurred and is continuing) and the
Administrative Agent. The Administrative Agent will receive a processing and
recordation fee of $3,500, payable by the assignor and/or the assignee, with
each such assignment. Assignments will be by novation and will not be required
to be pro rata among the Facilities.

 

 

 

 

 

Assignments of loans under the Term Loan Facility to the Borrower and its
subsidiaries shall be permitted so long as:

 

 

 

 

 

(i) any offer to purchase or take by assignment any loans under the Term Loan
Facility by the Borrower and its subsidiaries shall have been made to all
Lenders pro rata (with buyback mechanics to be mutually agreed upon);

 

 

 

 

 

(ii) no default or event of default has occurred and is continuing or would
result therefrom;

 

 

 

 

 

(iii) the loans purchased are immediately canceled (with customary restrictions
on increasing EBITDA

 

20

--------------------------------------------------------------------------------


 

 

 

by any non-cash gains associated with such cancellation of debt); and

 

 

 

 

 

(iv) no proceeds from any extensions of credit under the Revolving Credit
Facility shall be used to fund such assignments.

 

 

 

 

 

The Lenders will be permitted to sell participations in loans and commitments
without restriction. Participants shall have the same benefits as the Lenders
with respect to yield protection and increased cost provisions. Voting rights of
participants shall be limited to matters that require the consent of all Lenders
or all affected Lenders.

 

 

 

 

 

Pledges of loans in accordance with applicable law shall be permitted without
restriction. Promissory notes shall be issued under the Facilities only upon
request.

 

 

 

Expenses and Indemnification:

 

All reasonable and documented out-of-pocket expenses of the Administrative
Agent, the Syndication Agent, the Arrangers and their respective affiliates
(including, without limitation, the reasonable fees, charges and disbursements
of counsel for any of the foregoing) associated with the structuring,
arrangement and syndication of the Facilities and the preparation, negotiation,
execution, delivery and administration of the Credit Agreement and the other
Facilities Documentation and any amendments, modifications and waivers thereof
(which, in the case of preparation, negotiation, execution, delivery and
administration of the Credit Agreement and other Facilities Documentation shall
be limited to a single counsel for such persons and one local counsel in each
jurisdiction as the Administrative Agent shall deem advisable in connection with
the creation and perfection of security interests in the Collateral), as well as
all reasonable and documented out-of-pocket expenses incurred by the Issuing
Banks in connection with the issuance, amendment, renewal or extension of
letters of credit or any demand for payment thereunder, are to be paid by the
Borrower. In addition, all out-of-pocket expenses of the Administrative Agent,
the Issuing Banks and the Lenders (including, without limitation, the reasonable
and documented out-of-pocket fees, charges and disbursements of counsel for any
of the foregoing) for enforcement costs associated with the Facilities are to be

 

21

--------------------------------------------------------------------------------


 

 

 

paid by the Borrower.

 

 

 

 

 

The Borrower will indemnify the Arrangers, the Administrative Agent, the
Syndication Agent, the Issuing Banks, the Lenders and their respective
affiliates and each of their respective Related Parties (each, an “indemnified
person”) and hold them harmless from and against all losses, claims, damages,
liabilities and related expenses (including, without limitation, the fees,
charges and disbursements of one firm of counsel for all such indemnified
persons, taken as a whole, and, if necessary, of a single firm of local counsel
in each appropriate jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) for all such indemnified persons,
taken as a whole (and, in the case of an actual or perceived conflict of
interest where the indemnified person affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel, of another
firm of counsel for such affected indemnified person and, if necessary, of a
single firm of local counsel in each appropriate jurisdiction (which may include
a single firm of special counsel acting in multiple jurisdictions) for such
affected indemnified person)) of any such indemnified person arising out of, in
connection with or as a result of the Transactions, including, without
limitation, the financings contemplated thereby, or any transactions connected
therewith or any claim, litigation, investigation or proceeding (regardless of
whether any such indemnified person is a party thereto and regardless of whether
such claim, litigation, investigation or proceeding is brought by a third party
or by the Borrower or any of its subsidiaries) that relate to any of the
foregoing; provided that the foregoing indemnity will not, as to any indemnified
person, apply to losses, claims, damages, liabilities and related expenses to
the extent they (a) are found in a final and non-appealable judgment of a court
of competent jurisdiction to have resulted from the bad faith, willful
misconduct or gross negligence of such indemnified person, (b) result from a
claim brought by the Borrower or any of its subsidiaries against such
indemnified person for material breach of such indemnified person’s obligations
hereunder if the Borrower or such subsidiary has obtained a final and
non-appealable judgment in its or its subsidiary’s favor on such claim as
determined by a court of competent jurisdiction or (c) result from a proceeding
that does not

 

22

--------------------------------------------------------------------------------


 

 

 

involve an act or omission by the Borrower or any of its affiliates and that is
brought by an indemnified person against any other indemnified person (other
than claims against any arranger, bookrunner or agent in its capacity or in
fulfilling its roles as an arranger, bookrunner or agent hereunder or any
similar role with respect to the Facilities). No party to the Facilities
Documentation shall be liable for any special, indirect, consequential or
punitive damages in connection with the Facilities or the Transactions; provided
that, nothing contained in this sentence shall limit the Borrower’s indemnity
and reimbursement obligations to the extent set forth in this paragraph.
Notwithstanding the foregoing, each indemnified person shall be obligated to
refund and return promptly any and all amounts paid by the Borrower for any
loss, claim, expense, damage or liability with respect to which such indemnified
person was not entitled to payment in accordance with the terms of the Credit
Agreement (in a final and non-appealable judgment of a court of competent
jurisdiction). “Related Parties” means, with respect to any person, the
directors, officers, employees, agents, advisors, representatives and
controlling persons of such person.

 

 

 

Defaulting Lenders:

 

The Credit Agreement shall contain customary provisions relating to “defaulting”
Lenders (including, without limitation, provisions relating to providing cash
collateral to support letters of credit and swingline loans, the suspension of
voting rights and rights to receive interest and fees, and assignment of
commitments or loans of such Lenders).

 

 

 

Bail-In:

 

The Facilities Documentation shall contain customary “EU-Bail In” provisions.

 

 

 

Governing Law and Forum:

 

New York.

 

 

 

Counsel to Administrative Agent and Arrangers:

 

Simpson Thacher & Bartlett LLP.

 

23

--------------------------------------------------------------------------------


 

ANNEX I

 

Interest Rates:

 

The interest rates under the Facilities will be as follows:

 

 

 

 

 

Revolving Credit Facility

 

 

 

 

 

At the option of the Borrower, a per annum rate of Adjusted LIBOR plus 2.25% or
ABR plus 1.25%, subject to two Total Net Leverage Ratio based step-downs to be
agreed; provided, however, that all swingline loans shall bear interest based
upon the ABR.

 

 

 

 

 

Term Loan Facility

 

 

 

 

 

At the option of the Borrower, the Term Loans shall accrue interest at either
Adjusted LIBOR plus 4.00% or ABR plus 3.00%.

 

 

 

 

 

All Facilities

 

 

 

 

 

The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, to the
extent available to the applicable Lenders, 12 months) for Adjusted LIBOR
borrowings.

 

 

 

 

 

Calculation of interest shall be on the basis of actual days elapsed in a year
of 360 days (or 365 or 366 days, as applicable, in the case of ABR loans based
on the Prime Rate) and interest shall be payable at the end of each interest
period and, in any event, at least every 3 months.

 

 

 

 

 

ABR is the Alternate Base Rate, which is the highest of (i) JPMorgan’s prime
rate, (ii) the greater of the federal funds effective rate and the overnight
bank funding rate published by the Federal Reserve Bank  of New York plus ½ of
1.00% and (iii) the Adjusted LIBOR for a one-month interest period plus 1.00%. 
For the avoidance of doubt, if ABR shall be less than zero, such rate shall be
deemed to be zero; provided, however, that notwithstanding the rate calculated
in accordance with the foregoing, at no time shall the ABR for the Term Loan
Facility be less than 2.00% per annum.

 

 

 

 

 

Adjusted LIBOR will at all times include statutory reserves and if LIBOR shall
be less than zero, such rate shall be deemed to be zero; provided, however, that
notwithstanding the foregoing, at no time shall LIBOR with respect to the Term
Loan Facility be less than 1.00% per annum.

 

 

 

Letter of Credit Fee:

 

A per annum fee equal to the spread over Adjusted LIBOR under the Revolving
Credit Facility will accrue on the aggregate face amount of outstanding letters
of credit under

 

--------------------------------------------------------------------------------


 

 

 

the Revolving Credit Facility, payable in arrears at the end of each quarter and
upon the termination of the Revolving Credit Facility, in each case for the
actual number of days elapsed over a 360-day year.  Such fees shall be
distributed to the Lenders participating in the Revolving Credit Facility pro
rata in accordance with the amount of each such Lender’s Revolving Credit
Facility commitment.  In addition, the Borrower shall pay to each Issuing Bank,
for its own account, (a) a fronting fee of 0.125% per annum on the aggregate
face amount of outstanding letters of credit issued by such Issuing Bank,
payable in arrears at the end of each quarter and upon the termination of the
Revolving Credit Facility, in each case for the actual number of days elapsed
over a 360-day year, and (b) customary issuance and administration fees.

 

 

 

Commitment Fees:

 

0.40% per annum, subject to two Total Net Leverage Ratio based step-downs to be
agreed, on the undrawn portion of the commitments in respect of the Revolving
Credit Facility, commencing to accrue on the Closing Date and payable quarterly
in arrears after the Closing Date.  For purposes of calculating the commitment
fee, outstanding swingline loans will be deemed not to utilize the Revolving
Credit Facility commitments.

 

 

 

 

 

For the avoidance of doubt, all calculations of interest and fees in respect of
the Facilities will be calculated on the basis of their full stated principal
amount.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Project Duke
Summary of Additional Conditions Precedent(2)

 

The initial borrowings under the Facilities shall be subject to the following
conditions precedent:

 

1.                                      The Acquisition shall have been
consummated in compliance with the Purchase Agreement prior to or substantially
simultaneously with the closing of the Facilities in accordance with applicable
law and the Purchase Agreement and all other related documentation shall not
have been amended, consented to or waived in any manner materially adverse to
the Lenders unless consented to in writing by the Arrangers (such consent not to
be unreasonably withheld or delayed); provided that, (i) any reduction in
purchase price by not more than 10% will not be deemed to be materially adverse
to the interests of the Lenders if such purchase price reduction shall ratably
reduce the equity issuance to Seller and funded debt on the Closing Date under
the Facilities; (ii) any amendment or waiver to the terms of the Purchase
Agreement that has the effect of increasing the cash consideration required to
be paid thereunder on the Closing Date will not be deemed to be materially
adverse to the Lenders if such increase is funded with an increase in the
aggregate amount of the equity issuance required by the terms thereof; (iii) any
amendment, modification or waiver to the definition of “Material Adverse Effect”
or “Material Adverse Change” in the Purchase Agreement will be deemed materially
adverse to the Lenders; (iv) any amendment, modification or waiver to Sections
10.8, 10.12, 10.13, 10.14, 10.15, 10.16 or 10.17 of the Purchase Agreement will
be deemed materially adverse to the Lenders; and (v) decreases in purchase price
by more than 10% will be deemed materially adverse to the Lenders.  The
Specified Purchase Agreement Representations and the Specified Representations
shall be true and correct in all material respects (or if already qualified by
materiality,  material adverse effect or similar qualification, in all respects)
on, or as of, the Closing Date (except in the case of any Specified Purchase
Agreement Representation or Specified Representation which expressly relates to
a given date or period, which such representation and warranty shall be true and
correct in all material respects as of the respective date or for the respective
period, as the case may be).

 

2.                                      Since November 15, 2017, there has not
occurred, a Company Material Adverse Effect (as defined below, and with
capitalized terms used in such definition having the meanings ascribed to them
in the Purchase Agreement (as in effect on the date hereof)).

 

“Company Material Adverse Effect” shall mean any change, effect, event or
occurrence that, individually or in the aggregate, (a) does, or would be
reasonably expected to, prevent or materially impair, delay or affect the
ability of the Company or the Blocker Sellers to consummate the Transactions or
(b) has had or would reasonably be expected to have a material adverse effect on
the business, assets, liabilities, condition (financial or

 

--------------------------------------------------------------------------------

(2)  All capitalized terms used but not defined herein shall have the meanings
set forth in the Commitment Letter to which this Exhibit B is attached,
including the other exhibits thereto.

 

--------------------------------------------------------------------------------


 

otherwise) or results of operations of the Company and the Subsidiary taken as a
whole; provided, however, that in the case of this clause (b), none of the
following shall be deemed in themselves to constitute a Material Adverse Effect
and excluding any change, effect, event or occurrence arising from the
following: (i) the announcement or pendency or consummation of the Transactions,
including any related losses or threatened losses of employees, customers,
suppliers, distributors or others having relationships with the Company;
(ii) any change, effect, event or occurrence in any industry in which the
Company participates, the U.S. economy or any other economy where the Company
conducts business (in each case, as a whole) or the capital, banking or
financing markets in general or the markets in which the Company operates or any
geographical area in which the Company conducts its business; (iii) any “act of
God” including weather, natural disasters and earthquakes, hostilities, acts of
war, sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or
military actions; (iv) any change in global, national or regional political
conditions; (v) changes after the date hereof in GAAP or any change in any
applicable Laws, rules or regulations issued by any Governmental Entity;
(vi) any failure, in and of itself, by the Company to meet any internal
projections or forecasts for any period ending on or after the date of the
Purchase Agreement (but not the change, effect, event or occurrence underlying,
causing or contributing to such failure to the extent such change, effect, event
or occurrence would otherwise constitute or contribute to a Material Adverse
Effect under this definition); (vi) any existing event or occurrence or
circumstance of which the Purchaser has actual knowledge on the date hereof as a
result of such existing event or occurrence or circumstance having been
expressly disclosed in reasonable detail in the Disclosure Schedules; or
(vii) any action taken by a party hereto as expressly required by the Purchase;
except, in the case of the foregoing clauses (ii) through (v), any change,
effect, event or occurrence that has a material disproportionate effect on the
Company or the Subsidiary or the business, assets, liabilities, condition
(financial or otherwise) or results of operations of the Company or the
Subsidiary as compared to other participants in the industry in which the
Company or the Subsidiary operate.

 

3.                                      The Existing Indebtedness Refinancing
and the Equity Issuance to Seller (in an aggregate amount at least equal to that
set forth in the Purchase Agreement as in effect on the date hereof) shall have
occurred or shall occur substantially simultaneously with the closing of the
Facilities.

 

4.                                      The Lenders shall have received
(a) audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower for the three most recently
completed fiscal years ended at least 90 days prior to the Closing Date and
(b) unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower for each subsequent fiscal
quarter ended at least 45 days before the Closing Date (and comparable periods
for the prior fiscal year), provided that if requested by the Arrangers and
solely to the extent available to the Borrower, such unaudited quarterly
financial statements for the fourth fiscal quarter of 2017 of the Borrower shall
also be required to be provided; provided further that the filing of the
required financial statements on Form 10-K and Form 10-Q within such time
periods by the Borrower will satisfy the requirements of this paragraph 4.

 

2

--------------------------------------------------------------------------------


 

5.                                      The Lenders shall have received
(a) audited consolidated financial statements of the Target consisting of a
consolidated balance sheet as of December 31, 2016 and the related consolidated
statements of income and retained earnings, shareholders’ equity and cash flows
for the period beginning August 17, 2016 through December 31, 2016 and
(b) unaudited consolidated financial statements of the Target consisting of
(i) a consolidated balance sheet as of December 31, 2015 and the related
financial statements for the fiscal year ended December 31, 2015, (ii) a
consolidated balance sheet as of October 31, 2016 and the related financial
statements for the ten month period beginning January 1, 2016 through
October 31, 2016, and (iii) a consolidated balance sheet as of September 30,
2017 and the related financial statements for the nine month period beginning
January 1, 2017 through September 30, 2017 (or, in lieu thereof, a quality of
earnings report in form reasonably satisfactory to the Arranger for the Target’s
fiscal year 2015, 2016 and the first three quarters of 2017).

 

6.                                      The Lenders shall have received a pro
forma consolidated balance sheet of the Borrower and its subsidiaries as of the
last day of the most recent fiscal period for which financial statements were
delivered under paragraph 4 above, prepared after giving effect to the
Transactions and the other transactions contemplated hereby.

 

7.                                      The Lenders shall have received a
certificate from the chief financial officer of the Borrower in substantially
the form of Annex II hereto confirming the solvency of the Borrower and its
subsidiaries on a consolidated basis after giving effect to the Transactions and
the other transactions contemplated hereby.

 

8.                                      The Administrative Agent shall have
received, at least five business days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act, in each case requested at least
ten business days prior to the Closing Date.

 

9.                                      All fees required to be paid by the
Borrower on the Closing Date pursuant to the Fee Letters and the Term Sheet and
the reasonable and documented out-of-pocket expenses required to be reimbursed
by the Borrower on the Closing Date pursuant to the Commitment Letter shall,
upon the initial borrowing under the Facilities, have been paid (which amounts
may be offset against the proceeds of the Facilities).

 

10.                               The Administrative Agent shall have received
(a) copies of the Facilities Documentation executed by you and all documents and
instruments required to create or perfect the Administrative Agent’s security
interest, on behalf of the Lenders and the other Secured Parties (to be defined
in a manner to be mutually agreed upon), in the Collateral (in proper form for
filing), which shall, in each case, be consistent with the Commitment Letter and
the Term Sheet and subject to the Limited Conditionality Provisions and
(b) customary legal opinions, customary evidence of authorization, customary
officer’s and secretary’s certificates, good standing certificates (to the
extent applicable) and customary lien searches.

 

3

--------------------------------------------------------------------------------


 

11.                               The Facilities shall have received a rating
and the Borrower (on a pro forma basis for the Transactions) shall have received
a public corporate credit rating and a public corporate family rating, in each
case, from Standard & Poor’s Financial Services LLC and Moody’s Investors
Service, Inc.

 

4

--------------------------------------------------------------------------------


 

Annex I to EXHIBIT B

 

Form of Solvency Certificate

 

Date:                , 201[]

 

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

 

I, the undersigned, the Chief Financial Officer of Diplomat Pharmacy, Inc. (the
“Borrower”), in that capacity only and not in my individual capacity (and
without personal liability), do hereby certify as of the date hereof, and based
upon facts and circumstances as they exist as of the date hereof (and
disclaiming any responsibility for changes in such facts and circumstances after
the date hereof), that:

 

1.             This certificate is furnished to the Administrative Agent and the
Lenders pursuant to Section [·] of the Credit Agreement, dated as of [·], 201[ ]
(as the same may be amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among [·]. Unless otherwise
defined herein, capitalized terms used in this certificate shall have the
meanings set forth in the Credit Agreement.

 

2.             For purposes of this certificate, the terms below shall have the
following definitions:

 

(a)           “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

(b)           “Present Fair Salable Value”

 

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets (both tangible and intangible) of the
Borrower and its Subsidiaries taken as a whole are sold on a going concern basis
with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.

 

(c)           “Stated Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof),
determined in accordance with GAAP consistently applied.

 

--------------------------------------------------------------------------------


 

(d)           “Identified Contingent Liabilities”

 

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Subsidiaries taken as a
whole after giving effect to the Transactions (including the execution and
delivery of the Credit Agreement, the making of the Loans and the use of
proceeds of such Loans on the date hereof) (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as identified and explained in terms of their
nature and estimated magnitude by responsible officers of the Borrower.

 

(e)           “Can pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”

 

The Borrower and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof)
have sufficient assets and cash flow to pay their respective Stated Liabilities
and Identified Contingent Liabilities as those liabilities mature or (in the
case of contingent liabilities) otherwise become payable.

 

(f)            “Do not have Unreasonably Small Capital”

 

The Borrower and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof)
have sufficient capital to ensure that it is a going concern.

 

3.             For purposes of this certificate, I, or officers of the Borrower
under my direction and supervision, have performed the following procedures as
of and for the periods set forth below.

 

(a)           I have reviewed the financial statements (including the pro forma
financial statements) referred to in Section [·] of the Credit Agreement.

 

(b)           I have knowledge of and have reviewed to my satisfaction the
Credit Agreement.

 

(c)           As chief financial officer of the Borrower, I am familiar with the
financial condition of the Borrower and its Subsidiaries.

 

4.             Based on and subject to the foregoing, I hereby certify on behalf
of the Borrower that after giving effect to the consummation of the Transactions
(including the execution and delivery of the Credit Agreement, the making of the
Loans and the use of proceeds of such Loans on the date hereof), (i) each of the
Fair Value and the Present Fair Salable Value of the assets of the Borrower and
its Subsidiaries taken as a whole exceed their Stated Liabilities and Identified
Contingent Liabilities; (ii) the Borrower and its Subsidiaries taken as a whole
do not have Unreasonably Small Capital; and (iii) the Borrower and its
Subsidiaries taken as a whole can pay their Stated Liabilities and Identified
Contingent Liabilities as they mature.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by the Chief Financial Officer as of the date first written above.

 

 

DIPLOMAT PHARMACY, INC.

 

 

 

By:

 

 

Name:

 

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------